Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a notice of allowance in response to Applicant's amendment filed May 09, 2022, amending claims 1, 11, and 20. 

Response to Amendment	
The previously pending rejection under 35 USC 101, will be withdrawn for the reason found in the “Reason for Allowance ” section found below. 


Reason for Allowance 
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18, and 20-23 are allowed because the arguments filed are persuasive, therefore the 101 and the 103 rejections are respectfully withdrawn.  

35 USC 103: in interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Claims 1-18, and 20-23 are allowed.	 

Regarding the 35 USC 101 rejection, The previously pending rejection under 35 USC 101 will be withdrawn. The present claims sufficiently integrate the judicial exception into a practical application. Examiner believes the present claims are integrated into a practical application due to the combination as the claims are now directed to a solution rooted in technology. Further, determining that one or more completed events associated with the first user have exceeded one or more scheduled durations associated with the one or more completed events; in response, automatically generating a modified graphical representation of the original scheduled sequence of events  compressing the first graphical representation for the current event to visually represent a second duration that is shorter than the first scheduled  in response, automatically displaying the modified graphical representation of the original scheduled sequence of events to the first user via a graphical user interface; Page 2PATENT App. No.: 15/925,632 Attorney Docket No.: AUTO1410UScausing, via the scheduling system, the graphical user interface to illustrate modifications to the original scheduled sequence of events to be displayed in real-time by continually updating the one or more temporal properties associated with the second event based on the current delay and the current time and continually generating the modified scheduled sequence of events in the claim is a meaningful implementation. 

Regarding the 35 USC 103 rejection, Closes prior art to the invention include Butt  US 2006/0224430 A1, Dotan-Cohen et al. US 2017/0308866 A1, Bezemer et al. US 2010/0153160, Paulsami et al. US 2012/0011205 A1, Fukeda et al. US 2007/0124682 A1, and Rucker et al. US 2017/0061360 A1. None of the prior art of record, taken individually or in combination, teach, inter allia, teaches the claimed invention as detailed in the independent claims 1, 11, and 20 generating a graphical representation of the original scheduled sequence of events including a first graphical representation for the current event based on the first scheduled duration analyzing the historical computer database to determine that one or more completed events associated with the first user have exceeded one or more scheduled durations associated with the one or more completed events; in response, automatically generating a modified graphical representation of the original scheduled sequence of events  compressing the first graphical representation for the current event to visually represent a second duration that is shorter than the first scheduled  in response, automatically displaying the modified graphical representation of the original scheduled sequence of events to the first user via a graphical user interface; Page 2PATENT App. No.: 15/925,632 Attorney Docket No.: AUTO1410US causing, via the scheduling system, the graphical user interface to illustrate modifications to the original scheduled sequence of events to be displayed in real-time by continually updating the one or more temporal properties associated with the second event based on the current delay and the current time and continually generating the modified scheduled sequence of events. The reason for allowance of Claims 1-18, and  20-23 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624